Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11/19/21 has been entered.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dinan.

Allowable Subject Matter
Claims 6-9, 11-13,     15, 17, and     20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as addressing the below Double Patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:
claim 6, the prior art of record does not disclose the particular limitations of the claims coupled with the concepts of utilizing broadcast, multicast, and unicast messages to accomplish the method.
Regarding claims 7-9,      17, and     20, the prior art of record does not disclose the particular limitations of the claims coupled with the concepts of dynamically removing/adding devices while reconfiguring the parameters based on the metrics determined in the independent claims.
Regarding claim 11, the prior art of record does not disclose the particular limitations of the claims coupled with the concepts of distinctions regarding the preamble. For instance Zou (US 2014/0016624 A1, cited by applicant of record) discloses assigning preambles to MTC devices [fig. 5, 6 no. 515] , but does not disclose the preamble during the first event-time offset associated with a first device and the non-preamble after the second event-time offset associated with a second device.
Regarding claim 12, the prior art of record does not disclose the particular limitations of the claims coupled with the concepts of distinctions regarding the MAC address.
Regarding claims 13 and 15, the prior art of record does not disclose the particular limitations of the claims coupled with the concepts of high/low power use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/670137 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application’s “sleep/wake periods” are applications of the instant application’s “start-time offsets”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 10,     14, and     18  are rejected under 35 U.S.C. 103 as being unpatentable over Olvera-Hernandez (US 20130301501 A1, cited by applicant of record) in view of Dinan (US 20200336233 A1).

Regarding claims 1,     14, and     18, Olvera-Hernandez discloses a method, comprising:
transmitting, according to a schedule, a broadcast transmission to a plurality of devices at a first event start-time offset from among a plurality of event start-time offsets indicated by the schedule (The system broadcasts messages to convey the MTC extended DRX cycle and parameters [par. 0101, 0151, 0154], where the units consist of time and SFN cycles (i.e., start-time offsets) [par. 0102, 0005, 0112, 0154);
transmitting, according to the schedule, a first transmission to a device from among the plurality of devices at a second time indicated by a second event start-time offset from among the plurality of event start-time offsets indicated by the schedule (The system uses MTC specific (i.e., unicast) messages to convey the MTC extended DRX cycle and parameters to MTC devices [par. 0101, 0163], where the units consist of time and SFN cycles (i.e., start-time offsets) par. 0102, 0005, 0112, 0154, 0184]); and
transmitting a plurality of transmissions to the plurality of devices, wherein the transmitting is performed according to the schedule, and wherein a distribution of numbers of devices associated with event start-time offsets dedicated to transmissions is substantially uniform (The system uses MTC specific (i.e., unicast) messages to convey the MTC extended DRX cycle and parameters to MTC devices (i.e., plurality) [par. 0101], where the units consist of time and SFN cycles (i.e., start-time offsets) par. 0102, 0005, 0112, 0154, 0184] and the information comprises current count-number/order-number of the SFN cycle (i.e., substantially uniform [par. 0163]).
Although Olvera-Hernandez discloses transmissions, as discussed above, Olvera-Hernandez does not explicitly disclose unicast transmission; and plurality of unicast transmissions … unicast transmissions. However, these concepts are well known as disclosed by Dinan.
In the same field of endeavor, Dinan discloses:
unicast transmission [par. 0070]; and
plurality of unicast transmissions [par. 0070] … unicast transmissions [par. 0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olvera-Hernandez with Dinan. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of configuring the wireless devices [Dinan par. 0070].
Regarding claim 14, Olvera-Hernandez discloses: first, second, and third event start-time offsets (Offsets are calculated for the MTC devices [par. 0112, fig. 7]).
Regarding claim 18, Olvera-Hernandez discloses: request to add a device to a network [fig. 4 “Core Network/Service Layer Registration”].

Regarding claim 10, Olvera-Hernandez and Dinan everything claimed, as applied above.
Olvera-Hernandez further discloses wherein:
a device transmitting according to the schedule is a mains-powered device (MPD) (BSs [fig. 1]); and
devices of the plurality of devices are battery-powered devices (BPDs) (UEs [fig. 1]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olvera-Hernandez and Dinan as applied to claim 1 above, and further in view of Petersen (US 20150330318 A1).

Regarding claim 2, Olvera-Hernandez and Dinan disclose everything claimed, as applied above.
Although Olvera-Hernandez discloses to event start-time offset and of numbers of devices associated with each of the plurality of event start-time offsets, as discussed above, Olvera-Hernandez and Dinan do not explicitly disclose assigning devices … such that a variance of the distribution of numbers of devices … is under a threshold value. However, these concepts are well known as disclosed by Petersen.
In the same field of endeavor, Petersen discloses additionally comprising:
assigning devices … such that a variance of the distribution … is under a threshold value [par. 0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olvera-Hernandez and Dinan with Petersen. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of timing commonalities [Petersen Abstract].

Claims 3-5,     16, and     19 are rejected under 35 U.S.C. 103 as being unpatentable over Olvera-Hernandez and Dinan as applied to claim 1 above, and further in view of Kelly (US 20190279181 A1).

claims 3 and 4, Olvera-Hernandez and Dinan disclose everything claimed, as applied above.
Although Olvera-Hernandez discloses devices to event start-time offsets, devices, and third/fourth event start-time offsets, as discussed above, Olvera-Hernandez and Dinan do not explicitly disclose assigning devices … within the schedule such that a difference between a number of devices assigned to an … offset and a number of devices assigned to another … offset is within a threshold value. However, these concepts are well known as disclosed by Kelly.
In the same field of endeavor, Kelly discloses additionally comprising:
assigning … within the schedule such that a difference between a number … assigned to an … offset and a number … assigned to another … offset is within a threshold value [par. 0395].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olvera-Hernandez and Dinan with Kelly. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of coordination within the system [Kelly par. 0395].
Regarding claim 4, Kelly discloses similar concepts, where one of ordinary skill in the art could decide the value to use for “n”, and therefore “n” plus 1.

Regarding claim 5, Olvera-Hernandez and Dinan disclose everything claimed, as applied above.
Although Olvera-Hernandez discloses wherein a number of event start-time offsets defined within the schedule and battery-powered devices expected to communicate with a mains-power device [fig. 1], as discussed above, Olvera-Hernandez and Dinan do not explicitly disclose assigning devices … within the schedule such that a difference between a number of devices assigned to an … offset and a number of devices assigned to another … offset is within a threshold value. However, these concepts are well known as disclosed by Kelly.
is based at least in part on one or more factors, comprising:
a number of items expected [par. 0395];
an expected message length used in communications between the battery- powered devices and the mains-powered device;
an expected data rate used by the battery-powered devices and the mains- powered device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olvera-Hernandez and Dinan with Kelly. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of coordination within the system [Kelly par. 0395].

Regarding claim 16, Olvera-Hernandez and Dinan disclose everything claimed, as applied above.
Although Olvera-Hernandez discloses wherein: at least two battery-powered devices, from among the two or more devices, … event start-time offset within the schedule; and … event start-time offset, each of the at least two battery-powered devices determine if a message is available, as discussed above, Olvera-Hernandez and Dinan do not explicitly disclose are associated with a same event … within the schedule; and at the same …, each of the at least two. However, these concepts are well known as disclosed by Kelly.
In the same field of endeavor, Kelly discloses:
are associated with a same event … within the schedule [par. 0395]; and
at the same …, each of the at least two [par. 0395].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olvera-Hernandez and Dinan with Kelly. One of ordinary skill in the art 

Regarding claim 19, Olvera-Hernandez and Dinan disclose everything claimed, as applied above.
Although Olvera-Hernandez discloses wherein the device is a first device, the method additionally comprising: receiving a second request to add a second device to the network (Assign MTC devices [par. 0101, fig. 4]); and selecting the event start-time offset, as discussed above, Olvera-Hernandez and Dinan do not explicitly disclose already assigned to the first device for assignment to the second device. However, these concepts are well known as disclosed by Kelly.
In the same field of endeavor, Kelly discloses:
already assigned to the first device for assignment to the second device (Grouping [par. 0395]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olvera-Hernandez and Dinan with Kelly. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of coordination within the system [Kelly par. 0395].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419